ACCEPTED
                                                                                                     12-14-00158-CR
                                                                                         TWELFTH COURT OF APPEALS
                                                                                                      TYLER, TEXAS
                                                                                                 4/2/2015 3:13:53 PM
                                                                                                        CATHY LUSK
                                                                                                              CLERK

                                CASE NO.: 12-14-00158-CR
                          Trial Court Case Number: 007-0505-13
                                                                             FILED IN
RICKY NEAL, JR.,                                                      12th COURT OF APPEALS
Appellant,                                                 THE TWELFTH COURT         OF
                                                                           TYLER, TEXAS
                                                           APPEALS, TYLER   DIVISION
                                                                       4/2/2015 3:13:53 PM
                                                                           CATHY S. LUSK
                                                                               Clerk
    vs.

THE STATE OF TEXAS,
Appellee.


     APPELLANT’S MOTION TO EXCEED LENGTH OR WORD-VOLUME OF
                           INITIAL BRIEF

       TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, the Appellant, RICKY NEAL, JR., in the above-styled and

numbered cause, by and through the undersigned counsel, and files this Motion to Exceed

Length or Word-Volume of Initial Brief in accordance with Texas Rule of Appellate

Procedure 9.4(i). In support thereof, the undersigned would show this Honorable Court as

follows:

    1. On March 26, 2015, the undersigned filed Appellant’s Initial Brief with this Court.

    2. As noted in the State’s Motion to Strike Appellant’s Brief for Violation of the Rules of

Appellate Procedure, Appellant’s brief exceeds the word and page limitations stated under Texas

Rule of Appellate Procedure 9.4(i).

    3. The undersigned would submit that a brief in excess of the word and page limitations

was necessary in this case given the complexity of the issues presented and the seriousness of the

offense of conviction. Appellant was in fact convicted of murder and sentenced to life

imprisonment. As noted in the initial brief, Appellant has raised a number of potentially

meritorious issues concerning both the weight of the evidence at trial as well as well as a number
of claims concerning testimony admitted at trial. Additionally, because this case involved a

“multiple assailants” defense, a number of jury charge errors are alleged in the brief.

    4. The undersigned therefore prays that given the complexities of the issues presented in

this appeal and the seriousness of the charges, this Court expand the page and word-count

limitations in this case. Accordingly, the undersigned prays that this Court expand the page

limitation in this cause to permit a 25,900 word and 88-page brief, excluding exempted parts

under Tex. R. App. 9.4(i)(1).

     WHEREFORE, PREMISES CONSIDERED, the Defendant hereby specifically requests

that this Honorable Court deny the State’s Motion to Strike Appellant’s Brief and grant

Appellant’s request to exceed the word-count and page limitations in this this cause.

                                              Respectfully submitted,



                                              /s/ Carlo D’Angelo
                                              CARLO D’ANGELO
                                              ATTORNEY AT LAW
                                              100 East Ferguson, Suite 1210
                                              Tyler, Texas 75702
                                              Texas State Bar No. 24052664
                                              Tel 903.595.6776
                                              Fax 903.407.4119
                                              carlo@dangelolegal.com
                                              Attorney for Appellant



                                CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that a true and correct copy of the foregoing motion was
furnished to Assistant District Attorney Michael J. West, Office of the District Attorney, 100
North Broadway, 4th Floor, Smith County, Texas, 75702 via electronic case filing on this 2 April
2015.


                                              /s/ Carlo D’Angelo


                                                 2
Carlo D’Angelo




  3